UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4656


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LEROY AUGUSTUS LANE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:06-cr-00992-JMC-1)


Submitted:   March 14, 2013                 Decided:   March 26, 2013


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,   Greenville,  South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Leroy      Augustus   Lane       appeals     from     the     240-month

sentence imposed at his resentencing.                      On appeal, counsel has

filed an Anders * brief, asserting that there are no meritorious

issues for appeal but questioning whether Lane’s sentence was

reasonable.        Lane has filed a pro se supplemental brief arguing

that       he   received     ineffective    assistance      of   counsel      when   his

attorney did not review the presentence report (“PSR”) with him,

failed to object to the Government’s reliance on prior charges

for which he had not been convicted, and failed to object to the

PSR’s description of his prior offenses as violent.                     We affirm.

                We review Lane’s sentence for reasonableness under a

“deferential        abuse-of-discretion          standard.”         Gall    v.   United

States, 552 U.S. 38, 41 (2007).                  This review entails appellate

consideration           of     both   the        procedural      and        substantive

reasonableness of the sentence.                   Id. at 51.          In determining

procedural        reasonableness,      we    consider       whether    the    district

court      properly     calculated    the    defendant’s      advisory       Guidelines

range, considered the 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2012) factors, selected a sentence based on clearly erroneous

facts, or failed to explain sufficiently the selected sentence.

Id. at 49-51.           If the sentence is free of significant procedural

       *
           Anders v. California, 386 U.S. 738 (1967).



                                             2
error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”                          Id. at 51.      If

the sentence is within the properly calculated Guidelines range,

we   apply    a      presumption         on       appeal     that   the     sentence      is

reasonable.       United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).          Such a presumption is rebutted only by showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”             United States v. Montes-Pineda, 445 F.3d

375, 379 (4th Cir. 2006) (internal quotation marks omitted).

             After      review    of     counsel’s         sentencing     claim   and    the

remainder of the record pursuant to Anders, we conclude that the

district court did not abuse its discretion in imposing sentence

in this case.           Lane did not object to the calculation of his

Guidelines range, and the district court properly calculated his

advisory     Guidelines          range       in     accordance      with    our       remand

instructions.           The     court     heard       argument      from    counsel     and

allocution from Lane.             The court also considered the § 3553(a)

factors,     explaining         that     a        within-Guidelines        sentence      was

warranted    in    view    of    the     nature      and    circumstances        of   Lane’s

offense     conduct       and    Lane’s       history        and    characteristics       —

including         his      demonstrated              unwillingness          to        accept

responsibility for his crime and his recidivism.

             Even if we may have weighed the § 3553(a) factors

differently had we imposed sentence in the first instance, we

                                              3
defer   to     the    district         court’s         decision      that     the    240-month

sentence achieved the purposes of sentencing in Lane’s case.

See   United    States       v.   Jeffery,            631   F.3d   669,      679    (4th    Cir.)

(“[D]istrict         courts       have       extremely         broad        discretion      when

determining     the     weight         to    be       given   each     of    the     §   3553(a)

factors.”), cert. denied, 132 S. Ct. 187 (2011).                                     Lane thus

fails    to     overcome          the        appellate         presumption           that     his

within-Guidelines            sentence             is        substantively           reasonable.

Accordingly, we conclude that the district court did not abuse

its discretion in imposing sentence.

              Lane avers that his counsel was ineffective at the

sentencing     hearing.           To     establish          ineffective       assistance      of

counsel, Lane must show that: (1) counsel’s performance fell

below an objective standard of reasonableness; and (2) counsel’s

deficient       performance            was        prejudicial.               Strickland        v.

Washington,     466     U.S.      668,       687       (1984).       However,        claims   of

ineffective assistance of counsel are generally not cognizable

on direct appeal, unless counsel’s “ineffectiveness conclusively

appears from the record.”                United States v. Baldovinos, 434 F.3d

233, 239 (4th Cir. 2006).

              Here,    the    record         does      not    conclusively         demonstrate

that counsel was ineffective.                      As such, Lane’s claims are not

cognizable on direct appeal; instead, he can bring these claims



                                                  4
in a 28 U.S.C.A. § 2255 (West Supp. 2012) proceeding where he

can further develop the record.

            In accordance with Anders, we have examined the entire

record in this case and have found no meritorious issues for

review.     Accordingly, we affirm Lane’s sentence.                            This court

requires that counsel inform Lane in writing of his right to

petition    the   Supreme       Court   of       the    United     States   for   further

review.     If Lane requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may move this court for leave to withdraw from representation.

Counsel's motion must state that a copy thereof was served on

Lane.      We dispense with oral argument because the facts and

legal    contentions      are    adequately            presented    in   the    materials

before    this    court   and    argument         would    not     aid   the   decisional

process.

                                                                                  AFFIRMED




                                             5